Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1-6, the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
	The limitation “between an acting position for slidably operating the rotor into the brake releasing state against the spring under the non-excited state of the electromagnet and a releasing position for releasing a slidable operation of the rotor, to allow an operation of the rotor into the brake releasing state by the electromagnet” is unclear.  It appears that in both the acting position and the releasing position, the rotary cam is operable of performing a sliding operation of the rotor into a released position.  It also appears that the acting position and the releasing position are the actually the same position.  If the claim defines operation between two different positions, it is not clear how the acting position and the releasing position differ. It is not clear if the claim intends to describe wherein 
Regarding claim 6, the limitation "switchover of the positioning mechanism from the positioning state to the position releasing state being made against an urging force of the urging portion" is not understood. It is not clear if an operation or step is taking place with regards to the positioning mechanism.  Specifically the claim is unclear because it is not clear what is encompassed by switchover.  The claim appears to require an urging portion of a mechanism and an operation (a switchover?) of the mechanism between two states.  
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 are rejected under 35 U.S.C. 102a1 as being anticipated by Gutbrod (US-4820946).
	Regarding claim 1, Gutbrod discloses a spring (14) for operating a rotor (18 or 21) into a braking state; an electromagnet (38) configured, under an excited state thereof, to operate the rotor into a brake releasing state against the spring (col. 1, lines 5-10); and a rotary cam (16, including 90, 94, 98, 110) manually and rotationally operable (at least through 80/70) between an acting position for slidably 
Regarding claim 2, Gutbrod discloses a rotation restriction portion (at least 100) configured to restrict rotation of the rotary cam from the releasing position in a rotational direction opposite to a set rotational direction which is set for switching the rotary cam from the releasing position to the acting position (col. 6, lines 46-56).
Regarding claim 3, Gutbrod discloses wherein the rotation restriction portion (100) is configured to come into contact with the rotary cam (fig 2).
Regarding claim 4, Gutbrod discloses a positioning mechanism (16) capable of switchover between a positioning state for fixedly positioning an operational tool (80) for rotating the rotary cam to operational positions corresponding respectively to the releasing position and the acting position and a position releasing state for allowing an operation of the operational tool (col. 5, line 23- col. 6, line 10, normal position, applied position, and release position).
Regarding claim 5, Gutbrod discloses wherein: the positioning mechanism (16) includes an engaging portion (100) protruding from the operational tool and a positioning portion provided at a portion opposed to the engaging portion (fig 2); the positioning portion includes a first receded portion (at least valleys) for positioning the operational tool at the acting position and a second receded portion for positioning the operational tool at the releasing position; and positioning of the operational tool is 
Regarding claim 6, Gutbrod discloses wherein the positioning mechanism (16) further includes an urging portion (at least 60 or any portion of figure 2 that maintains or changes position state) for urging to maintain the positioned state, switchover of the positioning mechanism from the positioning state to the position releasing state being made against an urging force of the urging portion (at least fig 1-2, 14, 16, 70 and 80).
Response to Arguments
Applicant's arguments filed 11/5/2020 have been fully considered but they are not persuasive.  Applicant has amended claims 1 and 6 to satisfy 112 requirements, however, the amendments do not provide clarity with regards to the claim limitations.
 Regarding claim 1, it appears that the acting position and the releasing position are the actually the same position.  If the claim defines operation between two different positions, it is not clear how the acting position and the releasing position differ. It is not clear if the claim intends to describe wherein the released state (released position) can be achieved by both manual actuation and through that of electromagnetic actuation.     
Regarding claim 6, it is not clear if an operation or step is taking place with regards to the positioning mechanism.  Specifically the claim is unclear because it is not clear what is encompassed by switchover.  The claim appears to require an urging portion of a mechanism and an operation (a switchover?) of the mechanism between two states. 
Applicant also argues that the prior art of record does not disclose a rotary cam because element 90 is fixed, Examiner respectfully disagrees.  It has been interpreted that at least part of the cam mechanism 16 rotates in order to change position of the mechanism.  It has been interpreted that 
With regards to claim 1, Applicant also argues that the prior art of record lacks wherein the cam acting portion is formed linear along a tangent at a center thereof with respect to a rotation direction, Examiner respectfully disagrees.  As broadly recited, it has been interpreted that the prior art includes a portion that is linear along a tangent to its center with respect to a rotation direction.   At least a portion of 104, 102, and /or 120 has been interpreted to be formed linear to a center of itself with respect to the rotation of at least 70.        
With regards to the cam and its operational portions and surfaces, it appears that the arguments are more specific than the limitations set by the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/J.K.H/Examiner, Art Unit 3657